t c memo united_states tax_court james p and joan e kennedy petitioners v commissioner of internal revenue respondent docket no filed date adam s fayne and kathleen m lach for petitioners danielle r dold for respondent memorandum findings_of_fact and opinion morrison judge james and joan kennedy the kennedys brought this action under sec_6213 a to redetermine deficiencies in income_tax and penalties for the and tax years any reference to kennedy is to james kennedy the 1all section references are to the internal_revenue_code in effect for the years at issue respondent in this case is the commissioner of internal revenue whom we will refer to as the irs in a deficiency_notice the irs determined the following deficiencies and penalties year deficiency dollar_figure big_number penalty sec_6662 dollar_figure big_number the irs now concedes in its post-trial brief that the deficiency_notice contained computational errors the irs asserts the following deficiencies and penalties instead of those determined in the deficiency_notice year deficiency dollar_figure big_number penalty sec_6662 dollar_figure big_number the issues to be decided are whether payments from mack parker to kennedy in the amounts of dollar_figure for and dollar_figure for should be treated as ordinary_income or the proceeds from the sale of a capital_asset we conclude that the payments are ordinary_income whether the kennedys are liable for self-employment_tax under sec_1401 on the same payments we conclude that they are liable and whether the kennedys are liable for the accuracy-related_penalty under sec_6662 for each of the tax_year sec_2001 and sec_2002 we conclude that they are not liable for the penalty findings_of_fact the parties have stipulated some of the facts these stipulated facts are adopted by the court as factual findings the kennedys resided in illinois at the time they filed their petition before the sale of kcg’s business kennedy formed a sole_proprietorship in to engage in employee_benefits consulting an employee_benefits consultant provides advice to an employer about the benefits that the employer offers to its employees for example the consultant gives advice on what types of benefits should be offered how the benefits should be funded and how the benefits should be priced in kennedy incorporated his employee_benefits consulting business as a c_corporation called kcg international inc this corporation will be referred to here simply as kcg from to kennedy was kcg’s sole shareholder he was also its president kcg was incorporated under the laws of illinois after its incorporation kcg provided employee_benefits consulting services to employers kcg’s revenue consisted of the consulting fees received from its clients the clients did not have service contracts with kcg or with kennedy 2kcg was originally named kog international inc kcg had only two full-time employees these employees were kennedy and thomas dolatowski kennedy did not have an employment agreement with kcg nor did he have a noncompetition agreement with kcg kcg’s clients did business with kcg primarily because kennedy worked for that company kennedy commanded loyalty among the clients kennedy attended all significant meetings with the clients dolatowski had good relationships with kcg’s clients too dolatowski also attended client meetings in the middle of the year kennedy was approached by edward e mack iii mack was the president of mack parker inc a company that was a subsidiary of hub international ltd mack proposed that kennedy join mack parker mack and kennedy began negotiating the sale of the employee_benefits consulting business early in the negotiations the two men contemplated that the price to be paid_by mack parker should be percent of the predicted annual income to be generated from kcg clients reduced by dolatowski’s base salary with adjustments to reflect any changes in annual income over the next five years it was estimated that percent of the annual income would amount to percent of dollar_figure or dollar_figure it was negotiated that the purchase_price would be payable in installments with percent of the purchase_price to be paid at the closing and that the 3more precisely we know that at the time kcg was sold in it had two full-time employees percent balance would be paid periodically over the next five years it was only later in the negotiation process at some time after date that it was determined that a portion of the purchase_price percent should be designated as payment for consulting services and that the remainder percent should be designated as payment for kennedy’s goodwill for legal advice on the transaction mack parker turned to attorney jerry roberts of the chicago law firm of fitzsimmons roberts paine in an email of date roberts asked mack to confirm what the terms of the agreement would be roberts postulated that the terms would be as follows jim kennedy has established an employee_benefits consulting firm which has one additional professional employee tom dolatowski and one part time secretary and which operates out of offices with a month to month lease tom is to be employed by m p i assume the part time secretary is not to be employed by m p the price to be paid to jim for his business i sec_150 of some revenue figure see discussion below less the dollar_figure base salary to be paid to tom and adjusted for changes in revenue produced by the book of business over the five year payout period and any new business presented by jim to m p we will have to carefully define what this means forty percent of the purchase_price is to be paid at closing with the balance to be paid in equal but adjusted installments over the next five years roberts then made several suggestions about the transaction and noted that he would need to consult a tax accountant philip czajkowski for tax_advice i look to phil for advise and as the tax treatment of the transaction and any preferences that he had for structuring it to enhance the tax benefits errors in original roberts consulted with czajkowski on date roberts wrote another email to mack focusing on taxes roberts discussed different methods of structuring the purchase of the employee_benefits consulting business roberts observed that if the transaction were structured as an asset purchase ie if mack parker bought the assets of kcg rather than buying kcg stock then the payment would be taxed twice first kcg would recognize capital_gains income second kennedy would recognize income when kcg distributed the proceeds to kennedy roberts observed that if the transaction were instead structured as a purchase by mack parker of kcg’s stock there would be only one level of tax kennedy would pay tax at capital_gains rates on the payment for the stock the disadvantage of a stock sale was that mack parker would not be able to claim amortization deductions finally roberts explained to mack that czajkowski had suggested that m p could take the position that kennedy owns kcg’s customer list and the good will with the customers and hence could sell them directly to m p roberts observed that this structure--which is a variation of an asset purchase--would have advantages kennedy would be taxed only once at capital_gains rates presumably mack parker could amortize the cost of the assets over years czajkowski’s suggested structure would be reflected in the final transactional documents on date roberts wrote an email to mack describing draft transactional documents that if executed would effect the sale of kcg’s business roberts noted that these documents would allocate percent of the purchase_price to kennedy’s goodwill and the remaining percent to consulting services that would be provided by kennedy through kcg this is the first document in the record to reflect thi sec_75 25-percent split of the purchase_price between goodwill and services it was an allocation that would be reflected in the final transactional documents kennedy’s longtime accountant was james vourvoulias a certified_public_accountant vourvoulias had prepared the income- tax returns for the kennedys and kcg for several years shortly before the sale was consummated vourvoulias attended one large due diligence meeting between kennedy and mack parker employees the sale transaction on date mack parker purchased the employee_benefits consulting business of kcg the sale was effected by three contracts the agreement for assignment of know-how and goodwill the goodwill agreement the asset purchase agreement and the consulting agreement the three agreements were functionally interdependent and were expressly made contingent on each other the major obligations required by the agreements are summarized in the table below the arrows in the table point from the party who was burdened by a particular obligation the arrows point to the party who benefited from the obligation m p refers to mack parker goodwill agreement m p -- kennedy five years of payments to kennedy relationships with kcg clients m p -- kennedy m p -- kennedy know-how regarding benefits consulting will not compete with m p until m p -- kennedy consulting agreement five years of payments to kcg five years of services five years of services through kcg will not compete with m p until will not compete with m p until m p -- kcg m p -- kcg m p -- kennedy m p -- kcg m p -- kennedy asset purchase agreement dollar_figure payment customer lists and relationships data name will not compete with m p until m p -- kcg m p -- kcg m p -- kcg a the goodwill agreement the parties to the goodwill agreement were kennedy and mack parker kennedy had three major obligations under the goodwill agreement first kennedy agreed to convey to mack parker his special personal relationships with clients all of whom were listed in exhibit a to the agreement as well as the personal_goodwill incident to those relationships second kennedy agreed to convey to mack parker his know-how relating to the business of employee_benefits consulting third kennedy was prohibited from engaging in employee_benefits consulting until date except that he could consult on behalf of mack parker the goodwill agreement obligated mack parker to make a series of payments to kennedy the first payment was a flat sum of dollar_figure to be paid on date five other_payments were required to be made in date date date date and date respectively the amounts of these five payments were determined by formulas under these formulas each payment amount depended on the amounts that would be collected by mack parker from kennedy clients during the year period after the execution of the agreement this period from date to date was divided into five subperiods for purposes of the formulas the first period comprised date to date the second third fourth and fifth periods were the calendar_year sec_2002 and respectively kennedy clients were defined in the agreement as clients that kcg had served in the two-year period before the agreement and any clients introduced to mack parker by kcg or kennedy the formulas were written so that each payment could turn out to be a negative number a payment amount would be negative if the amounts collected by mack parker from the kennedy clients during the relevant subperiod were relatively low the effect of a negative payment was that the payment flow would be reversed instead of mack parker making the payment to kennedy kennedy would be required to make the payment to mack parker attached to the goodwill agreement was a table that illustrated how the payment formulas worked in various situations if actual revenues from kennedy clients were dollar_figure in each of the five subperiods the total payments to kennedy the sum of all six payments including the initial payment would be dollar_figure if actual revenues were dollar_figure in the first period and increased dollar_figure in each succeeding year the total payments to kennedy would increase to dollar_figure if actual revenues started at dollar_figure in the first period and then decreased dollar_figure for each succeeding year then kennedy would receive dollar_figure in total payments b the consulting agreement the consulting agreement obligated mack parker to make a series of payments to kcg the first payment was a flat sum of dollar_figure to be paid on date five other_payments were required to be made in date date date date and date respectively the amounts of these five payments depended on the amounts collected by mack parker from kcg clients during the period from date 4for example if the formula produced the number -dollar_figure kennedy would be required to pay mack parker dollar_figure to date kcg clients were defined as clients that kcg had served in the two-year period before the agreement and any clients introduced to mack parker by kcg or kennedy if the amounts collected were low enough the payment amounts could be negative if the amounts were negative then kcg would be required to pay mack parker the amounts a table that illustrated the calculation of the payment amounts was attached to the agreement if actual revenue was dollar_figure in each of the five periods the total_payment to kcg ie the sum of all six payments would be dollar_figure if actual revenue started at dollar_figure and increased dollar_figure for each succeeding year then the total_payment to kcg would increase to dollar_figure if actual revenue started at dollar_figure and decreased dollar_figure for each succeeding year then kcg would receive dollar_figure in total payments under the consulting agreement kcg obligated itself to provide consulting and advisory services to mack parker from date to date the services expressly included transferring to mack parker the know-how of the benefits consulting business possessed by kennedy and kcg assisting in the transition of existing kcg clients to mack parker and cultivating new clients and business for the benefit of mack parker kennedy agreed to provide the services as an employee of kcg kcg also agreed to cause kennedy to devote such time attention knowledge and skill to the business and interests of m p as may be reasonably requested the agreement expired date kennedy and kcg agreed that during the term of the agreement they would not render employee_benefits consulting services except on behalf of mack parker they also agreed not to render any employee_benefits consulting services for two years after the term of the agreement without the written consent of mack parker c the asset purchase agreement under the asset purchase agreement mack parker agreed to pay kcg dollar_figure the payment was due on date in exchange kcg agreed to convey to mack parker all the customer relationships of kcg’s business of providing employee_benefits consulting services the customer relationships to be transferred were expressly limited to the relationships with customers listed in exhibit of the asset purchase agreement this list of customers is identical to the list attached to the goodwill agreement kcg also agreed to convey to mack parker all computer data used in the operation of its business all going_concern_value all customer files all customer lists and other customer-based intangibles the name kcg international inc and kcg’s telephone number cash and furniture were not conveyed kcg agreed that neither it nor its employees would render employee_benefits consulting services through date except on behalf of mack parker d some additional aspects of all three agreements as explained earlier the asset purchase agreement required kcg to convey its relationships with clients the goodwill agreement required kennedy to convey his personal relationships with the same clients almost all of these employers had been clients of kennedy before when he incorporated his consulting business thus only a few became clients after the payments required of mack parker under the agreements can be classified into three types a flat dollar_figure payment to kcg which was required by and attributed to the asset purchase agreement payments to kcg which were required by and allocated to the consulting agreement and payments to kennedy which were required by and allocated to the goodwill agreement the last two types of payments were estimated to be dollar_figure and dollar_figure respectively the ratio between these two amounts i sec_25 all three agreements imposed on kennedy an obligation not to compete with mack parker in the area of employee_benefits consulting these covenants were extremely valuable to mack parker the covenants barred kennedy from competing with mack parker for the kcg clients they also provided an incentive for kennedy to work with mack parker for he would have no other way of earning a living from employee_benefits consulting the payments due to kennedy under the goodwill agreement and to kcg under the consulting agreement depended on the amounts mack parker received from kcg’s former clients therefore kennedy had an incentive to work to ensure that kcg’s former clients continued to do business with mack parker after the sale the three agreements that effected the sale were executed on date around date kennedy sent a letter to the kcg clients explaining that kcg was joining mack parker kennedy stated this move will also mark the beginning of a ‘five-year plan’ for my retirement on date the letter continued the primary motivation for this change is to increase our employee_benefits consulting staff so that tom dolatowski and i can address your consulting needs more efficiently and in a cost effective manner kennedy began work at mack parker he was given a cubicle a computer business cards and the title consulting practice director dolatowski another former employee of kcg was appointed head of a new mack parker unit serving the kcg clients however he quit work at mack parker after two months as a result of dolatowski’s departure kennedy devoted more time to mack parker than he had expected he would at the time of the sale during the first year after the sale transaction percent of mack parker’s revenue was traceable to time directly billed from kennedy’s personal billable time kennedy did not receive any compensation from mack parker other than the payments that mack parker was required to make under the sale transaction kennedy did not receive wages kennedy became convinced that he was undercompensated although kennedy was barred by his non-competition obligations from forming his own consulting business he would have been permitted to work in an area other than employee_benefits consulting in date kennedy informed mack that he had been working full-time since joining mack parker that he thought he was undercompensated for his work and that he would leave mack parker unless his compensation was increased mack parker reached an employment agreement with kennedy kennedy began work for mack parker under the new arrangement in date when this case went to trial kennedy was still an employee of mack parker after kennedy began receiving wages as an employee of mack parker he continued to receive payments under the goodwill agreement the record does not reveal whether kcg continued to receive payments under the consulting agreement kcg continued its existence as a corporation after the sale of its assets in date kcg changed its name to jk partners inc this name change was necessitated by the asset purchase agreement which transferred the ownership of the name kcg international inc to mack parker kcg was finally dissolved in on date nearly six months after the sale mack parker issued a press release announcing the acquisition of kcg the press release said mr kennedy will continue to manage the consulting services provided to kcg clients from the offices of mack and parker in chicago illinois on date mack parker made two payments to kcg the first payment in the amount of dollar_figure was required by the asset purchase agreement the second payment in the amount of dollar_figure was required by the consulting agreement the kennedys did not report any income from a trade_or_business on a schedule c profit or loss from business of their joint income-tax return for during kennedy received dollar_figure from mack parker on their joint income-tax return the kennedys reported that kennedy received the dollar_figure as proceeds on the sale of the goodwill and the client list of kcg they recorded that the basis in these two assets was zero the resulting dollar_figure in long-term_capital_gain was offset with dollar_figure of capital losses that were unrelated to the sale of the consulting business during kennedy received dollar_figure from mack parker as with the payment he received in the kennedys reported on their joint income-tax return that kennedy received the payment as the proceeds from the sale of the goodwill and the client list of kcg they reported that the basis in these two assets was zero the resulting dollar_figure in long-term_capital_gain reported on the return was completely offset with dollar_figure of capital losses unrelated to the sale of the consulting businesses vourvoulias prepared the and returns for the kennedys kennedy expected vourvoulias to advise him if the tax_return was incorrect mack parker made payments to kennedy of dollar_figure in dollar_figure in dollar_figure in dollar_figure in as they had in and the kennedys reported on each income-tax return for years that the payments were gross_proceeds from the sale of goodwill and the client list of kcg they reported the resulting gain as long-term_capital_gain on their and returns the capital_gain they reported was entirely offset by capital losses on their return the dollar_figure reported as capital_gain from the sale of goodwill and the client list was only partially offset by capital losses ie after accounting for a dollar_figure capital_loss from the dissolution of jk partners and accounting for a combined capital_loss of dollar_figure resulting from various unrelated capital_gains_and_losses the kennedys recognized long-term_capital_gain of dollar_figure as discussed above the irs mailed a deficiency_notice to the kennedys for the tax_year sec_2001 and sec_2002 the payments that kennedy received in and in the amounts of dollar_figure and dollar_figure respectively and reported as income from the sale of capital assets were recharacterized by the irs as ordinary_income as a result the irs determined that the kennedys owed deficiencies in income_tax and accuracy-related_penalties in its post-trial brief the irs has conceded some of the amounts of the deficiencies and corresponding penalties evidentiary issues opinion we initially address some evidentiary issues that have not been resolved during trial the respondent ie the irs moved for the admission of the following documents exhibits 20-r r 32-r 33-r 41-r 42-r and 43-r the kennedys objected on relevancy and hearsay grounds the court immediately overruled the relevancy objections but reserved its ruling on the validity of the hearsay objections at no point did the irs attempt to build a foundation to defeat the hearsay objections we now determine that the hearsay objections are valid the documents will therefore be excluded from evidence capital_gain versus ordinary_income treatment of the payments from mack parker the kennedys take the position that the payments kennedy received from mack parker are given capital treatment because they argue the payments are the proceeds from the sale of goodwill goodwill is a type of property mccubbin v mccubbin n e 2d ill app ct it represents the personal relationships and customer contacts which the owner of the business has been able to develop id the irs makes several arguments why the payments to kennedy should not be considered payments for goodwill first the irs argues that the owner of the customer list was not kennedy but kcg without the customer list the irs contends kennedy could not transfer goodwill second the irs argues that the kennedys have failed to prove that kennedy owned a goodwill asset the irs notes for example that the kennedys provided the court no appraisal of the goodwill asset that kennedy supposedly owned before the sale it notes furthermore that kennedy did not have any contracts with any clients and thus the kennedys cannot rely on such contracts as proof of the existence of a goodwill asset third the irs contends that even if kennedy had owned the goodwill asset before the sale this asset should not be considered a vendible asset any goodwill asset would be based upon the value of kennedy’s relationships with his customers these relationships the irs maintains had no value unless kennedy continued to perform services to the clients 5the term carries a similar meaning in the context of the federal_income_tax 507_us_546 sec_1_1060-1 income_tax regs effective generally for any asset acquisition occurring after date the irs also argues that kennedy could not have sold goodwill because he did not own the employee_benefits consulting business before the sale the irs maintains that the business was owned by kcg the company that employed kennedy in support of its contention that kennedy could not sell goodwill without owning the underlying business the irs cites 338_f3d_789 7th cir affg 118_tc_452 finally the irs asserts the substance-over-form doctrine requires that the payments from mack parker be considered either payments for kennedy’s services or payments for kennedy’s promise not to compete or both the irs justifies its substance-over- form argument by the following facts the sale of the consulting business was structured to minimize taxes in that the parties attempted to characterize 6in 338_f3d_789 7th cir affg 118_tc_452 baker was an insurance agent for the state farm insurance_company under his agreement with state farm all records regarding policyholders were the property of state farm id the agreement further provided that upon his retirement baker would be entitled to a termination_payment the amount of which would be determined by the number of policies in effect at the time of retirement id pincite upon baker’s retirement in he received the termination_payment of more than dollar_figure he claimed that the payment was in consideration for goodwill and that therefore it should be considered long-term_capital_gain income id pincite t c pincite the tax_court rejected the argument that the payment was for goodwill t c pincite the tax_court observed the principle that a person can sell goodwill only when that person has also sold the business to which the goodwill attaches id holding that baker was not the owner of the assets of the insurance agency business the tax_court determined that baker did not sell goodwill id employing similar reasoning court_of_appeals for the seventh circuit affirmed the tax court’s decision f 3d pincite the payments as payments for a capital_asset the consulting agreement required kennedy to provide future services to mack parker kennedy indeed performed substantial services for mack parker kcg’s clients would not have switched to mack parker unless kennedy worked for mack parker emails sent by kennedy after he began work at mack parker implied that he considered the payments to be compensation_for his services and kennedy’s covenant_not_to_compete was valuable the kennedys rejoin that 110_tc_189 compels the conclusion that kennedy owned a goodwill asset and that the payments he received from mack parker were to purchase that asset the kennedys also argue that kcg could not have been the owner of the goodwill associated with the client relationships because kennedy did not have a non-compete agreement with kcg we agree with the irs that kennedy did not sell a goodwill property to mack parker our reasoning--set forth below--is not necessarily the same reasoning as the irs’s whether goodwill does exist as a capital_asset of a sole_proprietor and if so whether such goodwill was transferred are questions of fact in each case 46_tc_280 a taxpayer has the burden of proving facts in a tax dispute with the federal government see rule a 290_us_111 thus the kennedys have the burden of proving that the payments kennedy received from mack parker were payments for his goodwill asset sec_7491 places the burden_of_proof on the irs if a taxpayer produces credible_evidence with respect to a factual issue and meets other conditions among these conditions is first that the taxpayer met all substantiation requirements second the taxpayer must have maintained all required records and complied with the irs’s requests for information the kennedys do not contend that they meet these requirements it is therefore inappropriate to shift the burden_of_proof to the irs before kennedy sold the consulting business to mack parker in he had developed a loyal following among his clients in order for mack parker to benefit from kennedy’s reputation it needed to employ his services this alone does not mean that the money mack parker paid to kennedy should be considered payments for services a payment to someone who provides ongoing services can be considered a payment for goodwill this proposition was established by 13_tc_143 five years of payments promised to a solo practitioner cpa upon joining an accounting partnership--payments that were equal to percent of the fees collected by the partnership from clients in the city of the cpa’s former practice--were considered to be half for the cpa’s pre-existing goodwill and half for the cpa’s covenant_not_to_compete with the partnership 14_tc_1251 dollar_figure lump-sum payment received by a solo practitioner cpa upon joining an accounting firm--a payment that was additional to yearly dollar_figure payments denominated as salary --was considered a payment for goodwill and 35_tc_203 lump-sum payment to solo practitioner cpa who joined two new partners in an accounting partnership--a payment that was equal to the gross annual receipts of the cpa’s practice--was payment for goodwill even though a payment to a service provider can be considered a payment for goodwill in certain circumstances we are convinced that the payments to kennedy were consideration for services rather than goodwill we find it significant that there is a lack of economic reality to the contractual allocation of the payments to goodwill in other cases the contractual allocation of a portion of a payment to goodwill has been important in determining that the payment was indeed for goodwill in those other cases the contractual allocation appeared to genuinely reflect the relative value of the seller’s customer relationships compared to the value of the seller’s ongoing personal services here 7an example is 14_tc_1251 the taxpayer was a certified_public_accountant who had originally practiced with five employees and no partners id pincite his however the allocation of percent of the total consideration paid_by mack parker to goodwill was a tax-motivated afterthought that occurred late in the negotiations an initial issue that was resolved by the parties to the transaction was the amount that kennedy should receive from mack parker this amount was initially estimated to be dollar_figure minus dolatowski’s base salary the amount of the payment was to be adjusted over five years to reflect the degree of success kennedy had in integrating kcg’s clients into the mack parker fold but the decision to allocate percent of the total payments to goodwill appears not to be practice was therefore a sole_proprietorship one which operated under the name richard s wyler co id in the taxpayer joined the partnership of peat marwick mitchell co id pincite peat marwick agreed that it would pay the taxpayer dollar_figure in cash in consideration of the transfer of good will by the taxpayer to peat marwick id pincite the taxpayer was also to be paid a salary of dollar_figure per year during the term of the agreement which was a 2-year period from date to date id pincite5 the taxpayer was also to be paid additional compensation during the term of the agreement id pincite the additional compensation was equal to percent of the profits of the peat marwick firm id pincite- the additional compensation would never be less than dollar_figure per year id the amount of additional compensation_for the last year of the agreement was to be reduced by dollar_figure-r where r is equal to the gross fees received by peat marwick from the taxpayer’s former clients over the 2-year term of the agreement id pincite the amount of the reduction could not exceed the additional compensation that would have otherwise been payable for the last year id the tax_court held that the taxpayer had possessed vendible good will before the agreement with peat marwick and that the dollar_figure payment was in exchange for goodwill id pincite in making the later finding the court relied on the agreement and on an interoffice memorandum by a peat marwick partner that claimed that the dollar_figure payment was for taxpayer’s practice id grounded in any business reality it did not reflect the value of goodwill in relation to the other valuable aspects of the transaction such as the services to be performed by kennedy for mack parker rather the percent allocation was driven by a desire to minimize taxes setting aside that the contracts allocated percent of the consideration for the sale to goodwill the record reveals that kennedy undertook to work for mack parker for five years until his planned retirement date of date that he gave mack parker the valuable promise not to compete in the area of employee_benefits consulting and that he worked for mack parker for months without compensation_for his services other than relatively meager amounts paid to kcg under the terms of the consulting agreement under these circumstances we find that the payments kennedy received were not payments for goodwill having determined that the payments were not for kennedy’s goodwill we now turn to the question of what the payments were for as the respondent contends the payments were for one of two things services to be performed by kennedy and kennedy’s promise not to compete with mack parker payments for services are includable in ordinary_income sec_61 payments for an agreement not to compete are also includable in ordinary_income see baker v commissioner f 3d pincite consequently we need not allocate the payments between services and noncompetition obligations see baker v commissioner t c pincite the payments are includable in ordinary_income the kennedys’ legal case relies primarily on 110_tc_189 their brief states it is clear from martin ice cream that mr kennedy did own this capital_asset the know-how and goodwill the payments were directed to the payment of know-how and goodwill we disagree that martin ice cream co determines the outcome here and we explain why martin ice cream co was a corporation that distributed ice cream to both supermarkets and small stores id pincite it was the first distributor of häagen-dazs ice cream id pincite arnold strassberg was an officer of martin ice cream he also owned percent of martin ice cream co id pincite he concentrated his efforts on the supermarket business as opposed to the small-store business id pincite as a result strassberg had valuable relationships with supermarkets id pincite on date sic was formed as a wholly owned subsidiary of martin ice cream co id pincite on date martin ice cream co transferred to sic its rights to distribute ice cream to supermarkets id pincite on the same day arnold exchanged his stock in martin ice cream for the stock of sic id then on date sic and strassberg transferred to häagen-dazs the right to distribute ice cream to supermarkets id pincite sic and strassberg also transferred sic’s business records customer records and associated goodwill id pincite in exchange strassberg and sic received dollar_figure id pincite strassberg concurrently signed a consulting and non competition agreement with häagen-dazs for which he was paid dollar_figure per year for years id pincite sic’s tax_return for reported that it had sold the assets and that because it was an s_corporation with only one shareholder at the end of the tax_year strassberg strassberg would be taxed on the gain id pincite the irs took the position that the true seller of the assets was martin ice cream co and that therefore martin ice cream co should recognize the gain id pincite the tax_court found that the owner of the assets--until the sale to häagen dazs on date--was strassberg id the court reasoned that strassberg never entered into an agreement with martin ice cream co under which his relationships became property of martin ice cream co it held that the customer relationships of strassberg were a personal asset entirely distinct from the intangible corporate asset of corporate goodwill id pincite martin ice cream co is not dispositive here martin ice cream co held that a corporation martin ice cream co was not taxable on payments that were made to strassberg the corporation’s controlling shareholder for his customer relationships but the court in martin ice cream co had no occasion to address how the shareholder should be taxed on the payments inasmuch as the shareholder had no case before the court therefore the court was not called to opine on whether the payments should be treated as payments for services or payments for a capital_asset the kennedys’ liability for self-employment_tax under sec_1401 on the payments received from mack parker the irs determined that the payments of dollar_figure in and dollar_figure in should be included in kennedy’s self-employment_income the kennedys respond that the payments are not includable in self-employment_income because the payments are not ordinary_income having already rejected this argument we conclude that the payments are includable in self-employment_income the accuracy-related_penalty under sec_6662 the irs determined that the kennedys were liable for the section accuracy-related_penalty for the tax_year sec_2001 and sec_2002 sec_6662 and b imposes a penalty equal to percent of the portion of the underpayment_of_tax attributable to any substantial_understatement_of_income_tax a substantial_understatement_of_income_tax exists if the amount of the understatement exceeds the greater of dollar_figure or percent of the tax required to be shown on the return sec_6662 pursuant to sec_7491 the irs bears the burden of producing sufficient evidence showing the imposition of a penalty is appropriate in a given case 116_tc_438 once the irs meets this burden the taxpayer must come forward with persuasive evidence that the penalty is inappropriate id pincite the kennedys’ returns for and erroneously reported the payments from mack parker to kennedy in the amounts of dollar_figure and dollar_figure respectively as proceeds from the sale of a capital_asset rather than as ordinary_income this erroneous treatment resulted in the returns’ showing an understatement_of_tax for each year at issue the understatement for each year greatly exceeds dollar_figure and percent of the tax required to be shown on the return the irs also argues that the accuracy-related_penalty is justified because the kennedys’ capital_gains treatment was attributable to negligence sec_6662 however we find that the accuracy-related_penalty should not be imposed because the kennedys had reasonable_cause for the tax treatment and acted in good_faith sec_6664 reliance on a tax opinion provided by a professional tax adviser may serve as a basis for the reasonable-cause-and-good-faith exception to the accuracy-related_penalty sec_1_6664-4 income_tax regs for a taxpayer to rely reasonably upon advice of a tax adviser the taxpayer must at a minimum prove by a preponderance_of_the_evidence that the adviser was a competent professional with sufficient expertise to justify reliance the taxpayer provided necessary and accurate information to the adviser and the taxpayer actually relied in good_faith on the adviser’s judgment 115_tc_43 affd 299_f3d_221 3d cir we find that kennedy did indeed rely on vourvoulias to prepare the return accurately that kennedy provided to vourvoulias the relevant documents underlying the sale transaction and that vourvoulias concluded that the transaction should be considered a capital_transaction we further find--considering his background and experience--that vourvoulias was a sufficiently reliable tax adviser under the facts of the case kennedy has demonstrated reasonable reliance on the advice of a professional the kennedys should therefore not be subject_to the accuracy-related_penalty for the years at issue an appropriate decision will be entered
